                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

  SYLVESTER ALLEN, JR., et al.,

                          Plaintiffs,
  v.

  CITY OF GRAHAM, et al.,                                    1:20-cv-0997-CCE-LPA

                          Defendants.


  JUSTICE FOR THE NEXT
  GENERATION, et al.,

                          Plaintiffs,

                  v.                                        1:20-cv-00998-CCE-LPA

  TERRY JOHNSON, individually and in his
  official capacity as Alamance County
  Sheriff, et al.,

                          Defendants.

   MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PARTIAL
 CONSENT MOTION FOR LEAVE TO TAKE LIMITED EARLY DISCOVERY
         AND TO EXTEND THE TIME LIMIT FOR SERVICE

        Pursuant to Fed. R. Civ. P. 26(d)(1) and Local Rule 37.1, Plaintiffs in both above-

captioned actions respectfully submit this memorandum of law in support of their partial

consent motion for leave to take limited discovery prior to the Fed. R. Civ. P. 26(f)

conference for the purpose of ascertaining the identities of the Jane and John Doe

Defendants (“Doe Defendants”) and an extension of time to serve the Doe Defendants in

accordance with Fed. R. Civ. P. 4(m).

                                             1


       Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 1 of 19
       Plaintiffs are individuals and organizations who participated in a peaceful march to

the polls on October 31, 2020. During the march, members of the Graham Police

Department (“GPD”) and Alamance County Sheriff’s Office (“ACSO”) indiscriminately

deployed pepper spray and engaged in other unjustified uses of force. Defendants’ reckless

actions harmed minor, elderly, and disabled individuals for doing nothing more than

exercising their rights of self-expression and attempting to vote in the 2020 general

election. Consequently, those actions violated Plaintiffs’ rights under federal and state law.

Plaintiffs filed these cases on November 2, 2020, and amended their respective Complaints

on December 11, 20201. DE 24 & 25.

       Plaintiffs have attempted to identify the officers responsible for these incidents,

including by reviewing video and photographic evidence taken during the march, but have

been unable to identify many of the individuals in question. Plaintiffs therefore seek leave

to serve narrow discovery⸺4 targeted interrogatories (attached as Ex. A)—prior to the

Rule 26(f) conference in this case to ascertain the identities of the Doe Defendants. In

addition, because Plaintiffs cannot serve the Doe Defendants until Plaintiffs know their

identities, Plaintiffs also seek an extension of time to effect service on the Doe Defendants

in accordance with Rule 4(m) of the Federal Rules of Civil Procedure of sixty (60) days


1
  On December 4, 2020, this Court entered an order consolidating these matters and
directed that all subsequent filings should occur in the lead case, Allen, et al. v. City of
Graham, et al., Case No. 1:20-cv-00997. (DE 22). On December 11, 2020, J4NG Plaintiffs
inadvertently filed their First Amended Complaint on the incorrect docket, see Justice for
the Next Generation, et al., v. Johnson, et al., Case No. 1:20-cv-00998, ECF No. 19 (Dec.
11, 2020), and filed a Corrected First Amended Complaint on the appropriate docket on
December 14, 2020.
                                              2


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 2 of 19
from the later of either: 1) entry of an order granting this partial consent motion; or 2) entry

of an order authorizing the production and protecting the confidentiality of information and

documents covered by N.C. Gen. Stat. §160A-168.

                               FACTUAL BACKGROUND

       These consolidated actions arise out of the October 31, 2020 “I am Change March

to the Polls” (“the March”), held on the last day of the North Carolina early voting period

of the 2020 general election. The purpose of the March was to encourage local citizens to

participate in the electoral process and to demonstrate support for racial justice. Plaintiffs

are individuals and organizations that gathered in Graham, North Carolina for the March.

Plaintiffs’ attempts to exercise their rights of assembly and political expression were

violated when GPD officers and ACSO deputies indiscriminately, repeatedly, and without

cause, used pepper spray and other means of excessive force on peaceful marchers.

       Plaintiffs were unable to identify the individual officers and deputies who deployed

force during the March before filing their complaints. Accordingly, Plaintiffs named these

unknown officers and deputies as John and Jane Doe in their First Amended Complaints,

as is typical in civil rights actions alleging excessive use of force.

       Since filing their First Amended Complaints, Plaintiffs have sought to identify and

serve the Doe Defendants without Court intervention. On December 14 and 15, 2020,

counsel for the City of Graham Defendants (“City Defendants”) and the Alamance County

Defendants (“County Defendants”) respectively declined to accept or facilitate service of

the Doe Defendants employed by their clients.

                                               3


      Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 3 of 19
       On January 21, 2021, Plaintiffs sent a letter to counsel for the City and County

Defendants asking them to identify all GPD officers and ACSO deputies who used or

authorized the use of force at the October 31 March. See Exhibit B attached hereto.

Plaintiffs included an appendix of compiled photographs and video stills taken on October

31, depicting officers and deputies Plaintiffs believe used force at the March, in order to

assist in this process. Plaintiffs’ letter requested a response from Defendants by February

4, 2021.

       On February 5, 2021, after Defendants failed to respond to Plaintiffs’ letter,

Plaintiffs notified Defendants of their intent to file this motion and requested a conference

pursuant to L.R. 37.1(a) in hopes of resolving the issue without the need for judicial

intervention. Since February 5, the parties have been engaged in significant, ongoing

discussion including but not limited to a telephonic conference of all parties on February

15, 2021. Throughout the course of these discussions, both sets of Defendants have taken

the position that the information Plaintiffs have requested as necessary to identify the Doe

Defendants is considered confidential personnel information prohibited from disclosure

without order of the Court by N.C. Gen. Stat. §160A-168. Plaintiffs’ understanding is that

the County Defendants would be willing to produce all Use of Force and incident reports

identifying all ASCO personnel who either deployed OC compound / pepper spray or

authorized its deployment related to the March prior to entry of a Scheduling Order, subject

to entry of a mutually agreeable Consent Protective Order (“CPO”) authorizing the

production and protecting the confidentiality of information and documents covered by

                                             4


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 4 of 19
N.C. Gen. Stat. §160A-168. While the City Defendants have agreed to negotiation and

submission of a CPO, they have refused to state whether they would be willing to produce

any information requested to identify the GPD Does for service before the Court enters a

Scheduling Order initiating discovery.

       The parties are in the process of negotiating a mutually agreeable CPO for

submission to this Court, but given the City Defendants’ unwillingness to agree to provide

the requested information even pursuant to a CPO before a scheduling order is entered, and

given the approaching March 11 deadline for service, it appears that the parties are at an

impasse requiring judicial intervention. Despite their apparent agreement to produce Use

of Force and incident reports before a scheduling order is entered, the County Defendants

do not consent to Plaintiffs’ motion as it relates to limited early discovery. The City

Defendants do not consent to Plaintiffs’ motion as it relates to limited early discovery. Both

sets of Defendants consent to Plaintiffs’ motion as it relates to an extension of time for

service.

                                            ARGUMENT

       Plaintiffs are entitled to know the identity of the Doe Defendants. There is good

cause for allowing Plaintiffs to conduct targeted discovery to obtain that information now,

prior to the Rule 26(f) conference, so that Plaintiffs can name the appropriate individuals

and serve them with a copy of the pleadings. And providing such information will impose

little, if any, burden on Defendants. Additionally, in light of Plaintiffs’ inability to identify

the Doe Defendants without the information sought from the County and City Defendants,

                                               5


      Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 5 of 19
good cause exists to extend Plaintiffs’ deadline to effectuate service on them by sixty (60)

days from the later of either: 1) entry of an order granting this partial consent motion; or 2)

entry of an order authorizing the production and protecting the confidentiality of

information and documents covered by N.C. Gen. Stat. §160A-168.

I.     THE COURT SHOULD PERMIT LIMITED PRE-RULE-26(f)
       CONFERENCE DISCOVERY TO ASCERTAIN THE DOE DEFENDANTS’
       IDENTITIES.

       The Federal Rules provide that a party may seek discovery prior to the Rule 26(f)

conference by stipulation or court order. See Fed. R. Civ. P. 26(d)(1). Requests to the court

for pre-conference discovery must be assessed in light of the requirement that the Federal

Rules of Civil Procedure should be applied to ensure the “just, speedy, and inexpensive

determination of every action.” Fed. R. Civ. P. 1; see also Robinson v. G.D.C., Inc., 193

F. Supp. 3d 577, 584 (E.D. Va. 2016) (Rule 1 guides the interpretation of all other Federal

Rules of Civil Procedure). Here, the most just, speedy, and efficient means for determining

this action is for Defendants to provide answers to a limited number of narrow

interrogatories that will enable Plaintiffs to identify the Doe Defendants, serve them, and

then proceed against all Defendants at once, thus avoiding piecemeal discovery and

motions practice. For that reason alone, this Court should permit the limited early discovery

that Plaintiffs seek. See, e.g., Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127

(4th Cir. 1983) (“The inherent power in courts under their general equity powers and in the

efficient management of their dockets . . . is well recognized.”).




                                              6


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 6 of 19
       In addition, a review of precedent from courts in this circuit considering whether to

expedite discovery lead to the same result. In determining whether to authorize pre-

conference discovery, courts apply “a standard based upon reasonableness or good cause,

taking into account the totality of the circumstances.” Teamworks Innovations, Inc. v.

Starbucks Corp., No. 1:19-cv-1240, 2020 WL 406360, at *3 (M.D.N.C. Jan. 24, 2020)

(quotations omitted); accord Democracy N.C. v. N.C. State Bd. of Elections, No. 1:20-cv-

457, 2020 WL 4288103, at *4 (M.D.N.C. July 27, 2020). For the reasons stated below, the

totality of the circumstances weighs heavily in favor of the narrow relief requested here.

See e.g., Me2 Prods., Inc. v. Does 1-16, No. 4:16-cv-279, 2016 WL 701726, at *1

(E.D.N.C. Dec. 1, 2016) (granting pre-conference discovery where the information sought

was “narrowly tailored to meet its objective of identifying defendants”); Ibarra v. City of

Chicago, 816 F. Supp. 2d 541, 555 (N.D. Ill. 2011) (granting expedited discovery that is

“narrowly tailored in scope and seek[s] to ascertain the identities of the Doe defendants

named in Ibarra’s Complaint”).

       A. The discovery is targeted and discrete.

       Plaintiffs seek answers to four narrow interrogatories for the sole purpose of

ascertaining the true identities of Doe Defendants who used or authorized the use of force

at the October 31 March. Those interrogatories, in full, are:

1.     Identify all ACSO deputies who used force, or authorized the use of force, on any

       Participant in the October 31 March, including all ACSO Does seen in the images




                                             7


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 7 of 19
       collected in the attached Exhibit A, and state whether each such deputy used force,

       or authorized the use of force, on any of the Consolidated Plaintiffs.

2.     Identify all GPD officers who used force, or authorized the use of force, on any

       Participant in the October 31 March, including all GPD officers seen in the images

       collected in the attached Exhibit A, and state whether each such officer used force,

       or authorized the use of force, on any of the Consolidated Plaintiffs.

3.     Identify all persons who might know the answer to the Interrogatories.

4.     Describe what steps you took to respond to these Interrogatories, including the

       identity of all persons with whom you consulted and all documents that you

       reviewed.

       As current or former employers of the Doe Defendants, the City and County

Defendants are the best, if not the only, source of the information that Plaintiffs seek. In

fact, Defendants have asserted that the information necessary to identify the Doe

Defendants is confidential personnel information pursuant to North Carolina statute.

Accordingly, as detailed supra pp. 3-5, Plaintiffs have been unable to discover the identities

of the Doe Defendants using reasonable investigation methods and without judicial

intervention.

       B. The purpose and timing of the discovery is proper.

       Naming John and Jane Doe defendants is appropriate and often necessary in civil

rights litigation. Schiff v. Kennedy, 691 F.2d 196, 197 (4th Cir. 1982) (“[W]e recognize the

necessity for allowing John Doe suits in the federal courts . . . .”). The practice “is

                                              8


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 8 of 19
particularly common in cases of alleged police brutality, where a plaintiff may be aware of

the nature and cause of the injury but not the identity of the perpetrators, and has no realistic

means of obtaining the information outside the discovery process.” Martinez-Rivera v.

Sanchez Ramos, 498 F.3d 3, 8 n.5 (1st Cir. 2007).

       The Fourth Circuit has held that plaintiffs must be afforded “the opportunity to

discover” the identify of unknown Doe defendants. Gordon v. Leeke, 574 F.2d 1147, 1152

(4th Cir. 1978). Thus, courts routinely authorize limited early discovery to ascertain the

identity of Doe defendants. See, e.g., Me2 Prods., Inc., 2016 WL 701726, at *1 (noting the

necessity of preconference discovery to identify Doe defendants where, “without the

identifying information for defendants, enabling plaintiff to bring them into this case, no

Rule 26(f) conference could be held”); Patrick Collins, Inc. v. Does 1-39, No. 8:12-cv-

0093-DKC, 2012 WL 13012737, at *1 (D. Md. Jan. 13, 2012) (“When a plaintiff seeks to

learn the identities of unknown defendants through pre-service subpoenas . . . she should

be allowed to do so ‘unless it is clear that discovery would not uncover the identities or

that the complaint would be dismissed on other grounds”); OTC Solutions, LLC v. John

Does 1-50, No. 1:10-cv-500, 2011 WL 4747900, at *2 (M.D.N.C. Oct. 5, 2011) (granting

motion for “early discovery, through targeted . . . subpoenas, to secure information”

regarding John Doe defendants).

       Further, allowing for the early discovery sought at this stage in the litigation will

promote judicial efficiency and fairness. While the parties are on notice of the imminent

obligations of discovery, no Rule 26(f) conference has yet been scheduled. Once the

                                               9


      Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 9 of 19
identities of the Doe Defendants are determined, the parties can proceed with motions

practice or substantive discovery with the involvement of all relevant parties, facilitating

the orderly litigation of this action. Timely identification and service of the presently

unidentified Doe Defendants will prevent an avoidable loss of opportunity for these

Defendants to participate in critical preliminary stages of the litigation. Further, early

identification and service will create a greater likelihood that all relevant evidence from all

parties can be adequately preserved.

       C. The burden on Defendants is minimal.

       The discovery Plaintiffs seek would not place a meaningful burden on Defendants.

Plaintiffs seek basic information about the identities of individuals currently or formerly

employed by Defendants who were present and either used or authorized the use of force

at the October 31 March. See Ex. A hereto. That information is readily available to

Defendants. In addition to the photographs and video stills provided by Plaintiffs,

Defendants each have policies requiring deputies and officers to complete forms or written

reports describing any uses of force, including the deployment of oleoresin capsicum

(“OC”) spray (pepper spray). See Use of Force, ACSO Policy and Procedure Manual,

Policy II-IV: Use of Force § IX, at 68-84, https://www.alamance-nc.com/sheriff/wp-

content/uploads/sites/25/2021/02/Sheriff-Policy-and-Procedure-Manual-021221-

Publish.pdf (last accessed March 5, 2021); Use of Force, GPD Standard Operating Policies

and       Procedures,         Policy       17:       Use        of        Force       § V(C),

https://www.powerdms.com/public/GPD13/tree/documents/283883 (last accessed March 5,


                                              10


      Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 10 of 19
2021). As detailed supra pp. 4-5, the County Defendants had already indicated a willingness

and ability to identify relevant ACSO officials via production of those forms and written

reports during the course of the parties’ discussions on these issues, upon entry of a CPO

currently under negotiation. The City Defendants have provided no indication that

identification of GPD officials through production of similar reports and forms would pose

a significant burden.

                                       *      *       *

         In sum, Plaintiffs do not seek to burden Defendants with broad or unnecessary

discovery requests. Rather, Plaintiffs seek basic information that is (1) readily available to

Defendants, (2) necessary to identify those individuals who violated Plaintiffs’

constitutional rights as alleged in their First Amended Complaints, and (3) important to the

orderly progression of the case. Such a request is eminently reasonable and should be

granted.

   II.      THERE IS GOOD CAUSE TO EXTEND THE TIME FOR SERVICE OF
            THE DOE DEFENDANTS

         Fed. R. Civ. P. 6(b)(1)(A) generally allows that “[w]hen an act must be done within

a specified time, the court may, for good cause, extend the time . . . with or without motion

or notice if the court acts, or if a request is made, before the original time or its extension

expires.” Additionally, Rule 4 provides that “the court must extend the time for service for

an appropriate period” upon a showing of good cause. Fed. R. Civ. P. 4(m). Good cause

“requires some showing of diligence on the part of the plaintiffs,” and “generally exists



                                              11


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 11 of 19
when the failure of service is due to external factors.” Attkisson v. Holder, 925 F.3d 606,

627 (4th Cir. 2019).

       The March 11 deadline under Fed. R. Civ. P. 4(m) has not yet lapsed, and

Defendants have consented to the extension for service that Plaintiffs seek. Further,

because Plaintiffs cannot serve defendants whose identity they do not know, there is good

cause to extend Plaintiffs’ time to effect service under Fed. R. Civ. P. 4(m). Plaintiffs have

acted diligently. They have attempted to identify the Doe Defendants through informal

discovery, and have attempted to reach an agreement to obtain the information necessary

without court intervention. However, even if the parties swiftly arrive at a mutually

agreeable CPO and their request for pre-conference discovery is granted, Plaintiffs will not

be able to identify and serve the Doe Defendants in advance of the March 11, 2021

deadline.

       Accordingly, Plaintiffs request that the Court extend the time for service until sixty

(60) days from the later of either: 1) entry of an order granting this partial consent motion;

or 2) entry of an order authorizing the production and protecting the confidentiality of

information and documents covered by N.C. Gen. Stat. §160A-168. Such an extension

should allow Plaintiffs time to receive and review Defendants’ discovery responses and

effect service. As discussed above, doing so would serve the interest of judicial efficiency,

and all parties have given their consent to such an extension.




                                             12


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 12 of 19
                                        CONCLUSION

       This Court has the inherent authority to manage its docket. Rule 1 commands that

district courts apply the Federal Rules in a manner that encourages just and efficient

litigation. Here, the most just and efficient method for this case to move forward is to

identify all Defendants against whom Plaintiffs have alleged claims, and to bring them

before this Court. This can happen only if Defendants provide limited, basic information

that is in their possession, custody, and control so that Plaintiffs can identify and serve the

Doe Defendants. Therefore, Plaintiffs respectfully request that (i) the Court permit

expedited discovery related to the identities of the Doe Defendants, specifically the

Interrogatories attached hereto as Exhibit A,prior to the Rule 26(f) conference and (ii)

extend Plaintiffs’ time to serve the Doe Defendants by sixty (60) days from the later of

either: 1) entry of an order granting this partial consent motion; or 2) entry of an order

authorizing the production and protecting the confidentiality of information and documents

covered by N.C. Gen. Stat. §160A-168.

       This the 5th day of March, 2021.

                         /s/ Elizabeth Haddix
                         Elizabeth Haddix
                         North Carolina Bar No. 25818
                         ehaddix@lawyerscommittee.org
                         Mark Dorosin
                         North Carolina Bar No. 20935
                         mdorosin@lawyerscommittee.org
                         Lawyers’ Committee for Civil
                         Rights Under Law
                         P.O. Box 956
                         Carrboro, NC 27510
                         Tel: 919-914-6106
                                              13


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 13 of 19
                /s/ Jennifer Nwachukwu
                Jennifer Nwachukwu
                Maryland Bar No. 20869
                jnwachukwu@lawyerscommittee.
                org
                Lawyers’ Committee for Civil
                Rights Under Law
                1500 K Street N.W., Suite 900
                Washington, D.C. 20005
                Tel: 202-662-8300
                Notice of Special Appearance
                Filed

                /s/Jaclyn Maffetore
                Jaclyn Maffetore
                North Carolina Bar No. 50849
                jmaffetore@acluofnc.org
                Kristi L. Graunke
                North Carolina Bar. No. 51216
                kgraunke@acluofnc.org
                Daniel K. Siegel
                North Carolina Bar No. 46397
                dsiegel@acluofnc.org
                ACLU of North Carolina
                Foundation
                P.O. Box 28004
                Raleigh, NC 27611-8004
                Tel: 919-834-3466

                Jason Keith
                North Carolina Bar No. 34038
                Keith & Associates, PLLC
                241 Summit Avenue
                Greensboro, NC 27401
                Tel: 919-914-6106

                Counsel for Justice for the Next
                Generation Plaintiffs




                                   14


Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 14 of 19
                /s/ Leah Aden
                Leah Aden*
                laden@naacpldf.org
                Natasha Merle
                nmerle@naacpldf.org
                Anuja Thatte*
                athatte@naacpldf.org
                Ashok Chandran*
                achandran@naacpldf.org
                NAACP Legal Defense &
                Educational Fund, Inc.
                40 Rector Street, 5th Floor
                New York, NY 10031
                Tel.: (212) 965-2200
                *Notice of Special Appearance
                Filed


                Geraldine Sumter
                North Carolina Bar No. 11107
                gsumter@fergusonsumter.com
                Ferguson Chambers & Sumter,
                P.A.
                309 East Morehead Street, Suite
                110
                Charlotte, NC 28202
                Tel.: (704) 375-8461

                C. William Phillips*
                cphillips@cov.com
                Covington & Burling LLP
                620 8th Avenue
                New York, NY 10018
                Tel.: (212) 841-1081

                Marianne Spencer*
                mspencer@cov.com
                Covington & Burling LLP
                850 Tenth Street, N.W.
                Washington, DC 20001



                                  15


Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 15 of 19
                Morgan Lewis*
                melewis@cov.com
                Covington & Burling LLP
                415 Mission Street
                San Francisco, CA 94105-2533

                *Notice of Special Appearance
                Filed

                Counsel for the Allen Plaintiffs




                                    16


Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 16 of 19
                           CERTIFICATE OF COMPLIANCE WITH
                           MEET AND CONFER REQUIREMENTS

       Pursuant to Local Rule 37.1(a) a conference of attorneys with respect to motions

and objections related to discovery and certification that such conference has occurred, the

undersigned attests that good faith, diligent efforts were made to resolve this discovery

dispute via email on February 5, 6, and 8, 2021, leading up to a telephonic conference held

on February 15, 2021. Counsel present at this telephonic conference for Justice for the Next

Generation Plaintiffs were Elizabeth Haddix, Jaclyn Maffetore, and Chris Knight. Counsel

present for the Allen Plaintiffs were Leah Aden, Anuja Thatte, Marianne Spencer, and

Ashok Chandran. William Hill was present for the County Defendants. Anthony Biller was

present for the City Defendants. Following this telephonic conference, the parties

continued to confer via email communications taking place on February 16, 18, 24-26, and

March 1-5, 2021. Although significant progress was made in reaching agreement with the

County Defendants on the issue of discovery into the identity of Doe Defendants, Plaintiffs

were unable to reach an accord with the County Defendants in time to obviate the need for

judicial intervention. The Plaintiffs were unable to reach an accord with the City

Defendants on the issue of discovery into the identity of Doe Defendants. The parties were

able to reach agreement as to the extension of time for service of the Doe Defendants

requested in the motion.

                                                             /s/Jaclyn A. Maffetore
                                                             Jaclyn A. Maffetore

                                                             Counsel for Justice for the
                                                             Next Generation Plaintiffs
                                            17


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 17 of 19
                         CERTIFICATE OF WORD COUNT

       Relying on the word count function of Microsoft Word, I hereby certify that this

brief complies with the word limitations set forth in L.R. 7.3(d)


                                                              /s/Jaclyn A. Maffetore
                                                              Jaclyn A. Maffetore

                                                              Counsel for Justice for the
                                                              Next Generation Plaintiffs




                                            18


     Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 18 of 19
                         CERTIFICATE OF SERVICE

           I certify that on March 5, 2021, I electronically filed the foregoing
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PARTIAL
CONSENT MOTION FOR LEAVE TO TAKE LIMITED EARLY DISCOVERY
AND TO EXTEND THE TIME LIMIT FOR SERVICE with the Clerk of Court using
the CM/ECF system, which will serve all counsel of record in this action.

                                                      /s/Jaclyn A. Maffetore
                                                      Jaclyn A. Maffetore

                                                      Counsel for Justice for the
                                                      Next Generation Plaintiffs




                                       19


    Case 1:20-cv-00997-CCE-LPA Document 57 Filed 03/05/21 Page 19 of 19
